       Case 18-01297    Doc 194    Filed 12/11/18 Entered 12/11/18 15:30:50      Desc Main
                                    Document     Page 1 of 2
 


                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
    In re:

    VeroBlue Farms USA, Inc., et. al.,          Case No. 18-01297

                                                Chapter 11
    Debtors.


                        NOTICE OF BAR DATE FOR OBJECTION
                        TO DISCLOSURE STATEMENT (Doc. 192)

                NOTICE OF HEARING ON APPROVAL OF CHAPTER 11
                       DISCLOSURE STATEMENT (Doc. 192)

Notice is hereby given that the undersigned has filed with the Court a Proposed Plan of
Reorganization (Doc. 191) and a PROPOSED DISCLOSURE STATEMENT (Doc. 192) in
connection with such Plan. A copy of the PLAN and the DISCLOSURE STATEMENT are
available from the undersigned or may be inspected at the office of the Clerk of the above-
entitled court at the United States Courthouse, Sixth Floor, 111 7th Ave., Cedar Rapids, IA
52401. A copy of the DISCLOSURE STATEMENT can be obtained by sending an e-mail
request to Hannah@ABLSonline.com with the words “VeroBlue Disclosure” in the Subject
Line of the e-mail.
Persons with a PACER account may view the proposed DISCLOSURE STATEMENT (Doc.
192) and proposed PLAN (Doc. 191 & Supporting Document (Doc. 193) online at
http://ecf.ianb.uscourts.gov. (If the disclosure statement is approved by the Bankruptcy
Court and unless the Bankruptcy Court orders otherwise, the disclosure statement, plan,
ballots and notice of the deadline to accept or reject the plan will be sent to all creditors and
equity holders.)
NOTICE IS GIVEN THAT the bar date for objections to the PROPOSED DISCLOSURE
STATEMENT (Doc. 192) must be filed with the clerk of the United States Bankruptcy Court
no later than the 9th day of January 2019, with copies of the objections served on:
                                                   Joseph A. Peiffer
Office of the United States Trustee                Ag & Business Legal Strategies
210 Walnut Street Ste. 793                         PO Box 11425
Des Moines, IA 50309-2108                          Cedar Rapids, IA 52410-1425

Thomas R. Fawkes                                   Dan Childers
Goldstein & McClintock, LLLP                       Elderkin & Pirnie, PLC
111 W. Washington St., Suite 1221                  316 Second Street SE, Suite 124
Chicago, Illinois 60602                            PO Box 1968
                                                   Cedar Rapids, IA 52406-1968
    Case 18-01297   Doc 194    Filed 12/11/18 Entered 12/11/18 15:30:50   Desc Main
                                Document     Page 2 of 2
 


ANY OBJECTIONS TO THE DISCLOSURE STATEMENT MUST BE IN WRITING AND
SPECIFY WHICH PORTIONS OF THE DISCLOSURE STATEMENT ARE
INCOMPLETE, MISLEADING, ERRONEOUS, OR OTHERWISE OBJECTIONALBE
AND be filed with the Clerk of the United States Bankruptcy Court, United States
Courthouse, Sixth Floor, 111 7th Ave., Cedar Rapids, IA 52401.

PLEASE FURTHER TAKE NOTICE THAT IF YOU FAIL TO OBJECT THE PROPOSED
DISCLOSURE STATEMENT MAY BE APPROVED WITHOUT FURTHER NOTICE TO
YOU.

FURTHER TAKE NOTICE that a hearing will be held on the 14th day of January 2019 at
10:30 a.m. in the Bankruptcy Courtroom located in United States Courthouse, Sixth Floor,
111 7th Ave., Cedar Rapids, IA 52401 for the purpose of determining if the PROPOSED
DISCLOSURE STATEMENT is adequate pursuant to 11 U.S.C. § 1125.


The above described hearing may be adjourned from time to time by oral announcement at
the hearing without further written notice.

Dated: December 12, 2018
                                           Respectfully submitted,
                                           AG & BUSINESS LEGAL STRATEGIES


                                           /s/ Joseph A. Peiffer
                                           Joseph A. Peiffer AT0006160
                                           P.O. Box 11425
                                           Cedar Rapids, Iowa 52410-1425
                                           Telephone: (319) 363-1641
                                           FAX: (319) 200-2059
                                           E-mail: joe@ABLSonline.com


                                           Dan Childers
                                           Elderkin & Pirnie, PLC
                                           316 Second Street SE, Suite 124
                                           PO Box 1968
                                           Cedar Rapids, IA 52406-1968

                                           ATTORNEYS FOR THE DEBTORS
